 Case 2:18-cv-00506-JRG Document 21 Filed 04/03/19 Page 1 of 10 PageID #: 85



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 UNILOC 2017 LLC,

         Plaintiff,

 v.                                                    CIVIL ACTION NO.: 2:18-cv-00506-JRG

 SAMSUNG ELECTRONICS AMERICA, INC.
 and SAMSUNG ELECTRONICS CO. LTD.,

         Defendants.


                                      DISCOVERY ORDER

       After a review of the pleaded claims and defenses in this action, in furtherance of the

management of the Court’s docket under Federal Rule of Civil Procedure 16, and after receiving

the input of the parties to this action, it is ORDERED AS FOLLOWS:

       1.       Initial Disclosures. In lieu of the disclosures required by Federal Rule of Civil

Procedure 26(a)(1), each party shall disclose to every other party the following information:

       (a)      the correct names of the parties to the lawsuit;

       (b)      the name, address, and telephone number of any potential parties;

       (c)      the legal theories and, in general, the factual bases of the disclosing party’s claims

or defenses (the disclosing party need not marshal all evidence that may be offered at trial);

       (d)      the name, address, and telephone number of persons having knowledge of

relevant facts, a brief statement of each identified person’s connection with the case, and a brief,

fair summary of the substance of the information known by any such person;
    Case 2:18-cv-00506-JRG Document 21 Filed 04/03/19 Page 2 of 10 PageID #: 86



         (e)   any indemnity and insuring agreements under which any person or entity carrying

on an insurance business may be liable to satisfy part or all of a judgment entered in this action

or to indemnify or reimburse for payments made to satisfy the judgment;

         (f)   any settlement agreements relevant to the subject matter of this action; and

         (g)   any statement of any party to the litigation.

         2.    Disclosure of Expert Testimony. A party must disclose to the other parties the

identity of any witness it may use at trial to present evidence under Federal Rule of Evidence

702, 703 or 705, and:

         (a)   if the witness is one retained or specially employed to provide expert testimony in

the case or one whose duties as the party’s employee regularly involve giving expert testimony,

provide the disclosures required by Federal Rule of Civil Procedure 26(a)(2)(B) and Local Rule

CV-26; and

         (b)   for all other such witnesses, provide the disclosure required by Federal Rule of

Civil Procedure 26(a)(2)(C).

         3.    Additional Disclosures. Without awaiting a discovery request,1 each party will

make the following disclosures to every other party:

         (a)   provide the disclosures required by the Patent Rules for the Eastern District of

Texas with the following modifications to P.R. 3-1 and P.R. 3-3:

               i.       If a party claiming patent infringement asserts that a claim element is a

                        software limitation, the party need not comply with P.R. 3-1 for those

                        claim elements until 30 days after source code for each Accused




1
  The Court anticipates that this disclosure requirement will obviate the need for requests for
production.



                                                   2
 Case 2:18-cv-00506-JRG Document 21 Filed 04/03/19 Page 3 of 10 PageID #: 87



                       Instrumentality is produced by the opposing party. Thereafter, the party

                       claiming patent infringement shall identify, on an element-by-element

                       basis for each asserted claim, what source code of each Accused

                       Instrumentality allegedly satisfies the software limitations of the asserted

                       claim elements.

               ii.     If a party claiming patent infringement exercises the provisions of

                       Paragraph 3(a)(i) of this Discovery Order, the party opposing a claim of

                       patent infringement may serve, not later than 30 days after receipt of a

                       Paragraph 3(a)(i) disclosure, supplemental “Invalidity Contentions” that

                       amend only those claim elements identified as software limitations by the

                       party claiming patent infringement.

       (b)     produce or permit the inspection of all documents, electronically stored

information, and tangible things in the possession, custody, or control of the party that are

relevant to the pleaded claims or defenses involved in this action, except to the extent these

disclosures are affected by the time limits set forth in the Patent Rules for the Eastern District of

Texas; and

       (c)     provide a complete computation of any category of damages claimed by any party

to the action, and produce or permit the inspection of documents or other evidentiary material on

which such computation is based, including materials bearing on the nature and extent of injuries

suffered, except that the disclosure of the computation of damages may be deferred until the time

for Expert Disclosures if a party will rely on a damages expert.

       4.      Protective Orders. The Court will enter the parties’ Agreed Protective Order.




                                                   3
 Case 2:18-cv-00506-JRG Document 21 Filed 04/03/19 Page 4 of 10 PageID #: 88



       5.      Discovery Limitations. The discovery in this cause is limited to the disclosures

described in Paragraphs 1-3 together with:

       a)      For purposes of this section (Section 5 – Discovery Limitations), Plaintiff Uniloc

2017 LLC shall count as a “side” and Defendants Samsung Electronics America, Inc. and

Samsung Electronics Co., Ltd. shall count as a single party or “side.”

       b)      Interrogatories: Each side may serve up to 20 interrogatories.

       c)      There is no limit to the number of requests for admission the parties may serve to

establish the authenticity of documents. Additionally, each side may serve up to 20 requests for

admission.

       d)      Depositions:

               i) Experts. An expert that provides a written opinion on more than one issue (for

example, invalidity and non-infringement) will be considered to have provided separate expert

reports per issue and per case. An expert who submits a report or declaration on behalf of a side

may be deposed for 7 hours by the opposing side regarding each such report or declaration.

However, an expert who submits more than one report on behalf of a side among action nos.

2:18-cv-00506, 2:18-cv-00507 and 2:18-cv-00508 may be deposed for 3 hours plus 4 hours per

report. For example, an expert who submits an expert report only on the issue of infringement is

limited to 7 hours of deposition time, while an expert who submits expert reports on the issues of

infringement and validity involving the same case is limited to 11 hours of deposition time, with

no more than 7 hours devoted to each report.

               ii) Depositions of Parties and their Personnel. Plaintiffs may take up to 40 hours

of depositions, including both 30(b)(6) and 30(b)(1) depositions, of the Defendants. Defendants

may take up to 40 hours of depositions of plaintiffs, including both 30(b)(6) and 30(b)(1)




                                               4
 Case 2:18-cv-00506-JRG Document 21 Filed 04/03/19 Page 5 of 10 PageID #: 89



depositions of the plaintiffs. However, no single 30(b)(1) witness may be deposed for more than

7 hours, and no individual may be deposed for more than 10 hours total. If either Party believes

that additional time with a particular witness is necessary, the Parties shall meet and confer in

good faith in order to reach an agreement.

                  iii) Third Party Depositions. Each side may take up to 30 hours of depositions of

deponents who are not covered by (i) – (ii) above. The parties agree that a non-party deposition

taken in this action may be used in actions 2:18-cv-00507 and 2:18-cv-00508 as if it were taken

in those cases.

       Furthermore, the Parties are required to coordinate such depositions, including with other

parties accused of infringing the same patents-in-suit in this District, to minimize duplication

where possible.

       e)         Expert Reports: Pursuant to Fed. R. Civ. P. 26(b)(4), draft expert reports, notes,

outlines, and any other writings leading up to expert final reports in these cases are exempt from

discovery. In addition, all communications with and all materials generated by a testifying expert

with respect to his work on any of these actions are exempt from discovery unless relied upon by

the expert in forming an opinion. If an expert produces a report, the expert must also produce all

materials on which the expert relied.

       f)         Expert Discovery: Testifying experts shall not be subject to discovery on any draft

of their reports or declarations in this case and such draft reports, declarations, notes, outlines, or

any other writings leading up to an issued report or filed declaration in this litigation are exempt

from discovery. In addition, all communications to and from a testifying expert, and all materials

generated by a testifying expert with respect to that person’s work in this case, are exempt from

discovery unless relied upon by the expert in forming any opinions in this litigation. No




                                                    5
 Case 2:18-cv-00506-JRG Document 21 Filed 04/03/19 Page 6 of 10 PageID #: 90



discovery can be taken from any consulting expert except to the extent that consulting expert has

provided information, opinions, or other materials to a testifying expert, who then relies upon

such information, opinions, or other materials in forming his or her final report, declaration, trial

or deposition testimony, or any opinion in this case. Materials, communications, and other

information exempt from discovery under this Paragraph shall be treated as attorney work

product for the purposes of this litigation.

       g)      Privilege Logs: Neither party is required to log privileged materials dated after

August 14, 2018, which was the filing date of the complaint in the earliest-filed Uniloc case

involving the patents-in-suit. In addition, (a) privileged or attorney work-product materials

created by or on behalf of outside litigation counsel regarding the litigation in which such

counsel represent their client; and (b) communications between a client and its litigation counsel

regarding the litigation in which such counsel represent their client, do not need to be included

on any privilege log regardless of their date. The foregoing exemption does not include

materials prepared by or on behalf of the law firms representing the parties in their capacity as

prosecution counsel, and it does not include materials relating to the acquisition of the patents-in-

suit. The parties reserve the right to request logs of specific kinds of privileged materials

otherwise excluded by the foregoing where good cause exists.

       6.      Privileged Information. There is no duty to disclose privileged documents or

information. However, the parties are directed to meet and confer concerning privileged

documents or information after the Status Conference. By the deadline set in the Docket Control

Order, the parties shall exchange privilege logs identifying the documents or information and the

basis for any disputed claim of privilege in a manner that, without revealing information itself

privileged or protected, will enable the other parties to assess the applicability of the privilege or




                                                     6
 Case 2:18-cv-00506-JRG Document 21 Filed 04/03/19 Page 7 of 10 PageID #: 91



protection. Any party may move the Court for an order compelling the production of any

documents or information identified on any other party’s privilege log. If such a motion is made,

the party asserting privilege shall respond to the motion within the time period provided by Local

Rule CV-7. The party asserting privilege shall then file with the Court within 30 days of the

filing of the motion to compel any proof in the form of declarations or affidavits to support their

assertions of privilege, along with the documents over which privilege is asserted for in camera

inspection.

       7.      Signature. The disclosures required by this Order shall be made in writing and

signed by the party or counsel and shall constitute a certification that, to the best of the signer’s

knowledge, information and belief, such disclosure is complete and correct as of the time it is

made. If feasible, counsel shall meet to exchange disclosures required by this Order; otherwise,

such disclosures shall be served as provided by Federal Rule of Civil Procedure 5. The parties

shall promptly file a notice with the Court that the disclosures required under this Order have

taken place.

       8.      Duty to Supplement. After disclosure is made pursuant to this Order, each party

is under a duty to supplement or correct its disclosures immediately if the party obtains

information on the basis of which it knows that the information disclosed was either incomplete

or incorrect when made, or is no longer complete or true.

       9.      Discovery Disputes.

       (a)     Except in cases involving claims of privilege, any party entitled to receive

disclosures (“Requesting Party”) may, after the deadline for making disclosures, serve upon a

party required to make disclosures (“Responding Party”) a written statement, in letter form or

otherwise, of any reason why the Requesting Party believes that the Responding Party’s




                                                    7
 Case 2:18-cv-00506-JRG Document 21 Filed 04/03/19 Page 8 of 10 PageID #: 92



disclosures are insufficient. The written statement shall list, by category, the items the

Requesting Party contends should be produced. The parties shall promptly meet and confer. If

the parties are unable to resolve their dispute, then the Responding Party shall, within 14 days

after service of the written statement upon it, serve upon the Requesting Party a written

statement, in letter form or otherwise, which identifies (1) the requested items that will be

disclosed, if any, and (2) the reasons why any requested items will not be disclosed. The

Requesting Party may thereafter file a motion to compel.

       (b)     An opposed discovery related motion, or any response thereto, shall not exceed 7

pages. Attachments to a discovery related motion, or a response thereto, shall not exceed 5

pages. No further briefing is allowed absent a request or order from the Court.

       (c)     Prior to filing any discovery related motion, the parties must fully comply with

the substantive and procedural conference requirements of Local Rule CV-7(h) and (i). Within

72 hours of the Court setting any discovery motion for a hearing, each party’s lead attorney (see

Local Rule CV-11(a)) and local counsel shall meet and confer in person or by telephone, without

the involvement or participation of other attorneys, in an effort to resolve the dispute without

Court intervention.

       (d)     Counsel shall promptly notify the Court of the results of that meeting by filing a

joint report of no more than two pages. Unless excused by the Court, each party’s lead attorney

shall attend any discovery motion hearing set by the Court (though the lead attorney is not

required to argue the motion).

       (e)     Any change to a party’s lead attorney designation must be accomplished by

motion and order.




                                                   8
 Case 2:18-cv-00506-JRG Document 21 Filed 04/03/19 Page 9 of 10 PageID #: 93



       (f)     Counsel are directed to contact the chambers of the undersigned for any “hot-line”

disputes before contacting the Discovery Hotline provided by Local Rule CV-26(e). If the

undersigned is not available, the parties shall proceed in accordance with Local Rule CV-26(e).

       10.     No Excuses. A party is not excused from the requirements of this Discovery

Order because it has not fully completed its investigation of the case, or because it challenges the

sufficiency of another party’s disclosures, or because another party has not made its disclosures.

Absent court order to the contrary, a party is not excused from disclosure because there are

pending motions to dismiss, to remand or to change venue.

       11.     Filings. Only upon request from chambers shall counsel submit to the court

courtesy copies of any filings.

       12.     Proposed Stipulations by the Parties Regarding Discovery. The parties will

submit for the Court’s consideration a proposed order governing e-discovery and discovery

production format.

       13.     Standing Orders. The parties and counsel are charged with notice of and are
required to fully comply with each of the Standing Orders of this Court. Such are posted on the

Court’s website at http://www.txed.uscourts.gov/page1.shtml?location=info:judge&judge=17.

The substance of some such orders may be included expressly within this Discovery Order,

while others (including the Court’s Standing Order Regarding Protection of Proprietary and/or

Confidential Information to Be Presented to the Court During Motion and Trial Practice) are

incorporated herein by reference. All such standing orders shall be binding on the parties and

counsel, regardless of whether they are expressly included herein or made a part hereof by

reference.




                                                 9
Case 2:18-cv-00506-JRG Document 21 Filed 04/03/19 Page 10 of 10 PageID #: 94




    So Ordered this
    Apr 2, 2019




                                   10
